Citation Nr: 9923375	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-04 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a claim seeking waiver of overpayment of death 
pension in the amount of $3,702 was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who was 
honorably discharged from the United States Air Force in 
August 1987 with over twenty years of active duty service.  
He died in April 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

REMAND

An overpayment of death pension benefits in the amount of 
$3,702 was created in April 1996; of record is an award 
action letter dated April 24, 1996, which indicated that an 
overpayment would result based on information the appellant 
reported on an Eligibility Verification Report dated April 
11, 1996.  The record on appeal reflects that VA's Debt 
Management Center (DMC) sent a letter to the appellant on 
"May 29, 1997," which informed her of the overpayment in 
question and her rights with respect to requesting a waiver 
of the resulting debt.  See Report of Contact, VA Form 119, 
dated September 11, 1997.  The Board further notes that the 
statement of the case issued in March 1998 indicates that the 
notice of the assessed overpayment from DMC was dated 
"05/09/96."  However, a copy of the actual notice letter is 
not of record.

The appellant filed a request for waiver of the overpayment 
in May 1997 which was denied by decision of the Committee in 
September 1997 on the basis that her request was not timely 
filed pursuant to 38 C.F.R. § 1.963(b)(2) (1998).  The 
Committee determined that the  request was made in excess of 
180 days after notice to the appellant of the existence of 
her indebtedness.

To ensure that VA has met its duty to assist the claimant in 
developing facts pertinent to her appeal, and to ensure full 
compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain a copy of any 
letter from the DMC (or the RO), advising 
the appellant of the amount of her 
overpayment and his right to request a 
waiver, and associate it with the claims 
folder.

2.  If a copy of the letter cannot be 
obtained, the RO should obtain a written 
statement from the DMC regarding the 
letter sent to the appellant informing 
her of the overpayment in question and 
her rights with respect to requesting a 
waiver of the resulting debt.  To this 
end, the date the letter was sent to the 
appellant should be clearly set forth in 
the written statement.  This document 
should be added to the claims folder.  

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is further informed. The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



